NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                        _______________

                             No. 17-2097

                        STEPHEN J. SIMONI,
                                       Appellant

                                  v.

EDWARD DIAMOND, Individually and as Manager Cardiac Services of
  JSUMC; KATHRYN J. LUCIANI, SPHR, Individually and as Human
Resources Site Manager of JSUMC; MERIDIAN HEALTH SYSTEMS,
 INC.; MERIDIAN HEALTH, INC.; MERIDIAN HOSPITALS CORP.;
    MERIDIAN HEALTH; DONNA M. CUSSON, Individually and as
      Assistant Nurse Manager Invasive Care Cardiology of JSUMC;
    JERSEY SHORE UNIVERSITY MEDICAL CENTER (‘JSUMC’);
  ERICKA D. CLARK DISTANISLAO, Individually and as Staff Nurse
 and Preceptor Invasive Cardiology of JSUMC; JENNIFER S. LOVEY,
   Individually and as Staff Nurse and Preceptor Invasive Cardiology of
 JSUMC; HEALTH PROFESSIONALS AND ALLIED EMPLOYEES,
             AFT/AFL-CIO (‘HPAE’); HPAE LOCAL 5058
                             _______________

            On Appeal from the United States District Court
                     for the District of New Jersey
                       (D.C. No. 3:10-cv-06798)
             District Judge: Honorable Peter G. Sheridan
                           _______________

                             No. 20-1024

                   STEPHEN J. SIMONI,
            Member of HEALTH PROFESSIONALS
     AND ALLIED EMPLOYEES, LOCAL 0558, AFT/AFL-CIO,
                                               Appellant

                                   v.
                 JERSEY SHORE UNIVERSITY MEDICAL CENTER;
                      HACKENSACK MERIDIAN HEALTH

                                     _______________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                                (D.C. No. 3:18-cv-17714)
                      District Judge: Honorable Freda L. Wolfson
                                    _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                on September 14, 2020

               Before: KRAUSE, RESTREPO, and BIBAS, Circuit Judges

                                (Filed: November 5, 2020)
                                    _______________

                                        OPINION *
                                     _______________

BIBAS, Circuit Judge.

   After performing poorly and clashing with his supervisors, Stephen Simoni disobeyed

a direct order and was fired. He asks us to infer that the real reason he was fired was some-

thing more nefarious: retaliation for whistleblowing. But there is no basis for that claim.

He also seeks attorney’s fees, but no contractual provision or clear law entitles him to re-

cover them from his employer. So we will affirm.




   *
     This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not bind-
ing precedent.

                                              2
                                         I. BACKGROUND

   A. Simoni’s work at the Hospital

   From August to October 2010, Simoni worked as a cardiac nurse at the Jersey Shore

University Medical Center. He started as a probationary employee, as all new nurses do for

their first three months. But at the end of his first month, Simoni’s first supervisor told him

that he was not learning fast enough and did not take guidance or criticism well. Rather

than accepting this feedback, he lashed out at her. And the next day, he reported her for

violating hospital safety rules.

   This was not an isolated incident. Simoni’s second supervisor thought his progress was

“very slow” and that he grew “defensive when criticism [wa]s given.” App. 236. When a

manager relayed these comments to him, he grew defensive and said he thought his super-

visor “had more integrity than” to criticize him as she did. App. 237, 462. The manager

told him not to discuss this with his supervisor. But right afterwards, he did just that, con-

fronting the supervisor and telling her: “I thought you had more integrity than that.” App.

275.

   The managers recommended that the Hospital fire Simoni because he took criticism

poorly and had disobeyed the direct order not to confront his supervisor. The Hospital

agreed. Five days after the encounter, the managers fired him, telling him it was based on

his “inappropriate and insubordinate confrontation of” his supervisor. App. 239. Simoni

objected and threatened to sue.

   The Hospital had a collective-bargaining agreement with the Health Professionals and

Allied Employees Union. The Agreement required just cause to fire an employee. At


                                              3
Simoni’s request, the Union filed a grievance challenging his firing. But the Hospital de-

nied that challenge. The Union refused to appeal that denial to arbitration, saying that he

had no right to it because he was a probationary employee.

   B. Procedural history

   Simoni sued the Hospital and the Union under Section 301 of the Labor Management

Relations Act (Taft-Hartley Act), 29 U.S.C. § 185. He claimed that the Union had breached

its duty to represent him fairly, but later settled that claim with the Union. He also claimed

that the Hospital had breached the Agreement by firing him without just cause and failing

to follow the mandated grievance process. The District Court granted summary judgment

for him on the latter claim, finding that the Hospital had not followed the grievance proce-

dure required by the Agreement. Simoni v. Diamond, No. 10-6798, 2015 WL 4915535, at

*8 (D.N.J. Aug. 18, 2015).

   The grievance thus went to arbitration. The arbitrator in turn found that the Hospital

had just cause to fire Simoni but that it had infringed on his right to the grievance process.

He awarded Simoni back pay and interest but not attorney’s fees. So Simoni sued once

again, seeking the attorney’s fees the arbitrator had denied. But the District Court dismissed

this new claim, finding that the arbitrator had not manifestly disregarded the law. Simoni

appeals that dismissal.

   Along with his Section 301 claim, Simoni brought various state-law claims against the

Hospital and its employees. The District Court exercised supplemental jurisdiction over

several of these, including his whistleblower, discrimination, and ethics-code claims. It

granted summary judgment for the defendants on each. Simoni appeals only the


                                              4
whistleblower decision under the New Jersey Conscientious Employee Protection Act. His

two appeals are consolidated before us.

   C. Standard of review

   We review the District Court’s grant of summary judgment de novo. Cranbury Brick

Yard, LLC v. United States, 943 F.3d 701, 708 (3d Cir. 2019). So too with the denial of a

motion to alter an arbitration award. Whitehead v. Pullman Grp., LLC, 811 F.3d 116, 119

n.23 (3d Cir. 2016). District courts must presume arbitral awards valid and may not correct

factual or legal errors. Brentwood Med. Assocs. v. United Mine Workers of Am., 396 F.3d
237, 240–41 (3d Cir. 2005). Only when one of four narrow statutory grounds is met does

the Federal Arbitration Act authorize setting the award aside. 9 U.S.C. § 10(a).

  II. SIMONI HAS NO RIGHT TO RECOVER ATTORNEY’S FEES FROM THE HOSPITAL

   Simoni claims that because the Hospital prevented him from going to arbitration, he is

entitled to attorney’s fees. By denying that claim, he argues, the arbitrator manifestly dis-

regarded the law. But the Federal Arbitration Act does not list manifest disregard of law as

a ground to challenge an award. 9 U.S.C. § 10(a). And though we have previously recog-

nized such challenges, we have not decided whether this ground survives the Supreme

Court’s decision in Hall Street Associates, L.L.C. v. Mattel, Inc., 552 U.S. 576, 584 (2008).

Whitehead, 811 F.3d at 120–21. We need not decide that issue today. Even if the theory is

still viable, the arbitrator did not manifestly disregard the law.

   The arbitrator did not have to award Simoni attorney’s fees. An employee’s claim that

his employer breached a collective bargaining agreement is “contractual in nature.” Ames

v. Westinghouse Elec. Corp., 864 F.2d 289, 292 (3d Cir. 1988). That usually means the


                                               5
employee cannot recover attorney’s fees from the employer unless some exception applies.

For instance, the employer may be liable if the Agreement provides for attorney’s fees or

the employer litigates in bad faith. And there might be an exception if the employer insti-

gates or takes part in the union’s breach of its duty of representation. Id. at 293. If the union

has breached that duty, forcing the employee to sue the employer under Section 301, the

employee can recover those attorney’s fees from the union. Id.

   At first, Simoni claimed bad faith. In his complaint, he alleged that the “Hospital con-

ducted the litigation in bad-faith” and “continues to litigate in bad-faith.” App. 86–87. But

he does not appear to have made that argument to the arbitrator. And the District Court

properly found that while the Hospital’s litigating position may have been weak, it was not

indefensible. A defensible argument does not bad faith make.

   On appeal, Simoni no longer argues bad faith. Instead, he now seems to claim that the

Hospital instigated or took part in the Union’s breach of its duty of fair representation. But

as the District Court rightly found, Simoni “does not plead factual allegations to support

that the Hospital instigated or assisted in the Union’s breach of fair representation.” App.

10 n.5. In any event, our circuit has left open whether an employee could recover attorney’s

fees in those circumstances. Ames, 864 F.2d at 293. That means our circuit has no clear

law that the arbitrator could have manifestly disregarded. So the District Court properly

dismissed the claim to modify the arbitral award.




                                               6
III. SIMONI HAS NO EVIDENCE THAT HE WAS FIRED BECAUSE OF WHISTLEBLOWING

   Simoni also alleges a violation of New Jersey’s whistleblower law. N.J. Stat. Ann.

§ 34:19-3. New Jersey courts apply a burden-shifting framework to such claims, requiring

the plaintiff to first establish a prima facie case of discriminatory retaliation. Klein v. Univ.

of Med. & Dentistry of N.J., 871 A.2d 681, 687 (N.J. Super. Ct. App. Div. 2005). Here,

Simoni claims that the Hospital fired him for alleging that his first supervisor failed to

follow hospital safety codes. The District Court rightly rejected that claim on summary

judgment, finding that he had not made out the fourth element of his prima facie case: that

there was a causal connection between his whistleblowing and his firing. Sarnowski v. Air

Brooke Limousine, Inc., 510 F.3d 398, 404 (3d Cir. 2007) (citing Dzwonar v. McDevitt,

828 A.2d 893, 900 (N.J. 2003)).

   Simoni’s only proof of causation is temporal proximity. He stresses that he was fired

soon after reporting the violations. But that is not enough for us to infer causation. Tem-

poral proximity alone suffices only when it is “unusually suggestive of retaliatory motive.”

Young v. Hobart W. Grp., 897 A.2d 1063, 1073 (N.J. Super. Ct. App. Div. 2005) (quoting

Krouse v. Am. Sterilizer Co., 126 F.3d 494, 503 (3d Cir. 1997)).

   Here, the timing is not suggestive. Right after blowing the whistle on his first supervi-

sor, Simoni was not fired. Rather, he went on to his second rotation with a new supervisor.

Though he claims to have reported these violations again days before he was fired, the

record does not support that claim. All it shows is that he made “negative” comments, not

whistleblowing complaints. App. 386.




                                               7
   The Hospital decided to fire Simoni right after he disobeyed the manager by telling his

supervisor that she lacked integrity. The managers told him that was why they were firing

him. Simoni admits that he did make that comment to his supervisor, even though the man-

ager had told him not to. And he admits that the managers told him that was why they were

firing him. He neither rebuts this evidence nor offers any other evidence of causation be-

yond closeness in time. Thus, the District Court properly rejected his whistleblowing claim

on summary judgment.

                                         *****

   Simoni was fired not because he reported his first supervisor’s alleged safety violations,

but because he disobeyed a direct order and confronted his second supervisor. And no con-

tractual provision or clear law entitled him to recover attorney’s fees from the Hospital. So

we affirm the grant of summary judgment on the whistleblowing claim and the dismissal

of his motion to modify the arbitral award.




                                              8